Case 9:18-cv-80176-BB Document 115-3 Entered on FLSD Docket 03/13/2019 Page 1 of 3




                            EXHIBIT C
Case 9:18-cv-80176-BB Document 115-3 Entered on FLSD Docket 03/13/2019 Page 2 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

      IRA KLEIMAN, as the personal                             CASE NO.: 9:18-cv-80176-BB/BR
      representative of the Estate of David
      Kleiman, and W&K Info Defense
      Research, LLC
             Plaintiffs,
      v.
      CRAIG WRIGHT
             Defendant.
                                                  ORDER
           It is hereby ORDERED that Plaintiffs provide AlixPartners, LLP (“AlixPartners”) with

  copies of the forensic images of David Kleiman’s electronic devices (the “Images”) by March 14,

  2019. Defendant shall pay for the cost of these copies. AlixPartners may not disclose any part of

  the Images or anything it learns from the Images unless specifically authorized by this order,

  further order of the Court, or the written consent of Plaintiffs. AlixPartners, may however, provide

  defense counsel with reporting of the activity on the devices in terms of things such as deletions,

  wiping, reformatting, overwriting, file listings, and metadata reporting (including file extensions,

  file sizes, file types, and file dates, and file locations/paths). However, prior to disclosing any file

  names or folder names to defense counsel,1 AlixPartners will first provide Plaintiff’s counsel with

  a list of such file and folder names. Plaintiff’s counsel will then have 10 days to assert a claim of

  privilege over those file and folder names, and provide a privilege log within a reasonable amount

  of time thereafter.2 Once this process is completed, if privilege is claimed over any particular file



  1
    This could potentially invade the work product doctrine. For example, a folder entitled “hot docs”
  with a listing of files therein would reveal which documents Plaintiff believes are “hot.” Similarly, a
  file entitled “hot docs” with subfolders listing bates numbers could likewise invade the doctrine.
  2
    Plaintiffs have represented there are over 250,000 files across the drives (not including folder names).
  Assuming it takes 1-second to review a file name, it will take more than 69.4 hours to review this entire
  list. The Court believes 10 days is a reasonable amount of time to conduct this review.
Case 9:18-cv-80176-BB Document 115-3 Entered on FLSD Docket 03/13/2019 Page 3 of 3




  or folder names, AlixPartners may not disclose those names to Defense counsel but may disclose

  the file or folder names where no privilege is asserted.

          To the extent that AlixPartners is able to recover any deleted or overwritten documents or

  files, it must provide such materials to Plaintiffs’ counsel for review. After a reasonable amount

  of time for review, Plaintiffs’ counsel will produce these documents to Defendant’s counsel and

  to the extent any are withheld, will provide a privilege log. AlixPartners will be permitted to

  provide Defendant’s counsel with a count of the number of documents and files recovered.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this ___ day of March

  2019.


                                                              Honorable Bruce E. Reinhart
                                                              United States Magistrate Judge

  Copies furnished to: counsel of record
